 68DECISIONS OF THENATIONALLABOR RELATIONS BOARDTeamsters,Chauffeurs and Helpers, Local UnionNo. 50,affiliatedwith International Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,AFL-CIO'andSchnabel FoundationCo. and Local 520,Inter-nationalUnion of Operating Engineers, AFL-CIO. Case 14-CD-784June 15, 1989DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTThe charge in this Section 10(k) proceeding wasfiled January 20, 1988, by the Employer,allegingthat the Respondent, Teamsters Local 50,violatedSection 8(b)(4)(D) of the National Labor RelationsAct by engaging in proscribed activity with anobject of forcing the Employer to assign certainwork to employees whom it represents rather thanto employees of the Employer represented byLocal 520,International Union of Operating Engi-neers;LaborersInternationalUnion, Local 925;and Southern District Council of Carpenters, Local1361, respectively. The hearing was held March 2,1988, before Hearing Officer Keltner W. Locke.Thereafter,the Employer and Teamsters Local 50filed briefs.The National Relations Board has delegated itsauthorityin this proceeding to a three-memberpanel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record,the Board makes the following find-ings.I.JURISDICTIONThe Employeris a District of Columbia corpora-tionwith its principal offices in Bethesda, Mary-land, and a regional office inCary,Illinois.Duringthe calendar year 1987,in the course and conductof its business operations, it purchased and receivedgoods and materials valued in excess of$50,000,which goods and materials were shipped directlyto theCary,Illinoisfacility andto the Employer'sIllinois jobsites from points outside the State of Illi-nois.The parties stipulate,and we find,that theEmployer is engaged in commerce within themeaning of Section 2(6) and(7) of the Act. Theparties further stipulate, and we find,that Team-stersLocal 50,Operating EngineersLocal 520, La-borersLocal 925,and Carpenters Local 1361 are1On November 1, 1987,the Teamsters International Union was read-mitted tothe AFL-CIO.Accordingly, the caption has been amended toreflect that change.labor organizations within the meaning of Section2(5) of the Act.II.THE DISPUTEA. Background and Facts of DisputeAbout January 1, 1988, the Employer com-menced operations as the general contractor pro-viding structuralwork forthe installation of a tie-back retaining wall on Illinois Route 3 near Ches-ter, Illinois, under contract with the Illinois StateDepartment of Transportation. The Employer con-ducted a prejob conference regarding work assign-mentswith representatives of the various craftunions. Stan Bussen,Teamsters Local 50 businessrepresentative,testified that no Teamsters Local 50representativewas present because no representa-tive was available at the time.Pursuant to the prejob conference,the Employerassigned to its employees representedby LaborersLocal 925 the work of fueling equipment,bringingwater to the jobsite, and carrying their tools frompoint to point at the jobsite.The Employer as-signed to its piledrivers,who are represented byCarpenters Local 1361, the work of moving theirtools, including welding equipment,from place toplace on the jobsite. Additionally, the Employerassigned a crane operator,representedby Operat-ing EngineersLocal 520, to pick up heavy equip-ment,including welding equipment,and transportit from point to point at the jobsite.On January 18, 1988,2pickets appeared at thejobsitewithsigns stating"Notice to the Public,Schnabel Foundation Company does not have acontract with Teamsters Local 50. We have no dis-putewith any other employer." Pickets werepresent at the jobsite on January 18 and 19 and themorning of January 20. During this period the Em-ployer performed no work because of the picket-ing.The Employer's project superintendent, John C.Allport, testified that hesaw Bussenat the picket-ing and that Bussen explained the picketing by stat-ing, "You're doing our work." According to All-port,Bussen told him that this work includedbringing drinking water to the jobsite and statedthat"you [the Employer] don't have a signedagreement with us."Further,the Employer's vicepresident,John B. Jones III, testified that in a con-versation on January 19 Lonnie Green,president ofTeamsters Local 50,claimed the work of movingequipment and tools of the trade from point topoint at the jobsite as Teamsters'work. Jones fur-ther testified that in a telephone call on January 188Unless otherwise noted, all subsequent dates are in 1988295 NLRB No. 9 TEAMSTERS LOCAL UNION NO. 50(SCHNABEL FOUNDATION)69Bussen claimed the work of moving equipment atthe jobsite and water to and from the jobsite. Jonesalso stated that a small part of their conversationcovered hauling materials other than water to andfrom the jobsite.Bussen testified that in this con-versation he claimed"all transportation of equip-ment and materials that pertains to the Teamsters."On January 21, Bussen and Green met withJones and two other representatives of the Em-ployer.Jones testified that Green and Bussen con-tinued to press Teamsters Local 50's claim for thework of transporting materials to and from the job-site and at the jobsite, and that he replied that thework had already been assigned to other employ-ees.3The participants clarified thatTeamstersLocal 50 had no interest in performing the work oftransportingwelding equipment by crane on thejobsite.Jones also testified that the parties dis-cussed the possibility of entering into a collective-bargaining agreement,but that the Employer wasunwilling to enter into an agreement. The Employ-er subsequently subcontracted the work of trans-porting equipment and materials to and from thejobsite to Knowles Construction Company, whichassigned an employee represented by TeamstersLocal 50 to perform the work.Meanwhile, thepickets were removed during the morning of Janu-ary 20,and did not return after January 21.B.Work in DisputeThe notice of 10(k)hearing described the disput-ed work as transporting ice water to, and movingequipment and tools of the trade within,the Em-ployer's jobsite at Illinois Route 3 at Chester, Illi-nois.The Employer has renewed its motion, madeat the hearing,to amend the notice of 10(k) hearingto include additionally the moving of equipment,materials, and tools of the trade by truck to andfrom the jobsite.4The record contains evidencethat the Employer assigned to its employees repre-sented by Laborers Local 925,Carpenters Local1361, and Operating Engineers Local 520,respec-tively,certainmiscellaneous tasks involving trans-porting equipment and materials to and from thesite,and that Teamsters Local 50 has claimed thiswork.We grant the Employer'smotion to amendthe work description to include transporting mis-cellaneous equipment and materials by truck to andfrom the jobsite to the extent that the Employerhad assigned those tasks to its employees represent-ed by Laborers Local 925, Carpenters Local 1361,and Operating Engineers Local 520.C. Contentionsof thePartiesThe Employer contends that reasonable causeexists to believe that Teamsters Local 50 violatedSection 8(b)(4)(D). It asserts that Teamsters Local50 established a picket line and has claimed the dis-puted work assigned to its employees representedby Laborers Local 925,Carpenters Local 1361, orOperating Engineers Local 520.Further,itassertsthat it does not have a collective-bargaining agree-ment with Teamsters Local 50,but that it doeshave collective-bargaining agreements with the La-borers Local 925,Carpenters Local 1361,and Op-eratingEngineers Local 520,and that these andother considerations,including preference,practice,economy,and efficiency,favor its continued as-signment of the disputed work to its employeesrepresented by Laborers Local 925,CarpentersLocal 1361,and Operating Engineers Local 520.Teamsters Local 50 contends that the notice of10(k) hearing should be quashed because there isno work dispute cognizable under Section 10(k).Thus, Teamsters Local 50 contends that neitherLaborers Local 925, Carpenters Local 1361, norOperating Engineers Local 520 has ever claimedthe disputed work orally or in writing.TeamstersLocal 50 further contends that its picketing at theEmployer's jobsitewas recognitional picketing,which was lawful within the limits of Section8(b)(7)(C)of the Act.In this regard,TeamstersLocal 50 contends that the pickets were removedonce the Employer agreed to meet with it.At the hearing, Operating Engineers Local 520took the position that Teamsters Local 50 was notclaiming work,i.e.,operation of the crane to movewelding equipment,performed by employees repre-sented by it.s Laborers Local 925 and CarpentersLocal 1361,although served with the notice of10(k) hearing,did not appear or take part in theproceeding.9 Bussen testified that his purposethroughoutthese discussions withAllport and Jones was to inform the Employer of the type of work tradi-tionally claimed by the Teamsters and that he also informed them thatTeamsters Local 50 had picketed thejobsite becausethe Employer re-fused to meet or negotiatea contract with it* At the hearing,Operating EngineersLocal 520 opposedthe motionon the basis that amendingthe noticeat the hearingdid not provide itwith adequate notice of the proposedchange,and Teamsters Local 50objectedto the term"materials"as too vagueThe hearing officer deniedthe Employer'smotion,but did not preclude the Employer from adduc-ing evidence in the eventthe Employer wished torenew its motionbefore the Board.D. Applicability of theStatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section10(k) of theAct, it mustbe satisfied that reasonable cause existsS At the hearing, Teamsters Local 50 clarified that it did not claim thework of operating a crane to move heavy equipment within the jobsiteThus, it is clear that the work in dispute does not include operation of acrane at the jobsite. 70DECISIONSOF THE NATIONALLABOR RELATIONS BOARDto believe thatSection8(b)(4)(D)has beenviolatedand thatthe partieshavenot agreed on a methodfor the voluntaryadjustmentof theirdispute.Teamsters AgentsBussen andGreenclaimed thedisputedworkaccordingtobothAllport andJones, and TeamstersLocal 50 reneweditsclaimfor the disputed work at thehearing.TeamstersLocal 50's contention that it did not violateSection8(b)(4)(D)because its picketing was recognitionaliswithoutmerit.Although Teamsters Local 50'sstatementsthatitexplainedtoAllport and Jonesthat itwas seeking recognition and acontract withtheEmployer might supporta findingthat oneobject of the picketingwas recognitional,the issueat this stageiswhetherreasonable cause exists tobelieve that an object of the picketing was to forceor requirethe Employerto assignthe work to indi-viduals representedby Teamsters Local 50. Oneproscribed objective suffices.ElectricalWorkersIBEW Local 701 (University of Chicago),255 NLRB1157, 1161 (1981).Under thecircumstances,we find thatreasonablecause exists tobelieve thatan objectof TeamstersLocal 50'spicketingwas toforce orrequire theEmployer toassign thedisputed work to employ-ees whom it representsand, therefore, that a viola-tionof Section 8(b)(4)(D) has occurred.We also find withoutmeritthe Teamsters' con-tention thatno jurisdictional dispute exists becauseno other union has claimedthe work. A jurisdic-tional dispute is notconfinedto situationsinwhichtwo ormore groupsof employees openlycompetefor a workassignment.Longshoremen IL WU Local29 (Van Camp Sea Food Co.),225 NLRB 624, 626(1976);Teamsters Local 326 (Eazor Express),208NLRB 666, 672 (1974).In this case, thereis no evi-dence that the Unionsrepresentingthe Employer'semployees who havebeen assignedto the disputedwork havedisciplined employees for continuing toperform it or that the Unions have objected to ordisclaimedthe Employer's assignmentof work toemployeestheyrepresent.The failure of theUnions todisclaim disputed work assigned the em-ployees theyrepresent indicatesthat theycontinueto claim thework.Van Camp,above, 225 NLRB at626;Eazor Express,above, 208 NLRB at 672.No party contendsthat an agreed-upon methodexistsfor the voluntaryresolutionof theinstantdispute.Accordingly, we find thatthe dispute isproperly before theBoard for determination.E.Merits of the DisputeSection 10(k) requiresthe Boardtomake an af-firmativeawardof disputed work afterconsideringvariousfactors.NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting),364 U.S. 573(1961). TheBoard has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience,reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of the dispute.1.Certifications and collective-bargainingagreementsThere is no evidence that the Board has certifiedany of the Unions involved in this dispute as thecollective-bargaining representative of any of theEmployer's employees at the Chester, Illinois job-site.Teamsters Local 50 does not have a collec-tive-bargaining agreement with the Employer cov-eringemployees at the Chester, Illinois jobsite. La-borers Local 50, Operating Engineers Local 520,and Carpenters Local 1361 are all parties to sepa-rate collective-bargaining agreements with the Em-ployer covering employees at the jobsite. Theagreements,however, do not specificallymentionthe work in dispute.The mere existence of collec-tive-bargaining agreements is not a factor favoringa work assignment.2.Employer preference and past practiceThe Employer has assigned the work in disputeto its employees representedby Laborers Local925,Carpenters Local 1361,and Operating Engi-neers Local 520 in accord with its practice at itsother jobsites. The Employer prefers the continu-ation of these assignments. Thus, the factor of em-ployer preference and past practice favors the con-tinued assignment of this work to the Employer'semployees representedby Laborers Local 925,Carpenters Local 1361, and Operating EngineersLocal 520.3.Area and industry practiceTeamsters Local 50 presented evidence that inthree construction projects within Illinois its mem-bers had been assigned to do hauling by truck.Bussen,however, could identify only one occasionin Illinois involving construction of a retaining wallwhere Teamsters Local 50 members were assignedtheworkof transporting equipment and water.Thus, the factor of area practice is inconclusiveand, consequently, favors neither group of em-ployeees.4.Relative skillsTeamsters Business Representative Bussen testi-fiedthatemployees represented by Teamsters TEAMSTERSLOCAL UNIONNO. 50(SCHNABELFOUNDATION)Local 50 who possess chauffeurs'licenses requiredby the State of Illinois to operate vehicles weigh-ing over 12,001 pounds are better qualified to oper-ate the Employer'svehicles safely than the Em-ployer's employees represented by Laborers Local925,Carpenters Local 1361, and Operating Engi-neers Local 520.The record contains no evidence,however, that the Employer's vehicles used at thejobsiteweigh over 12,001 pounds.Therefore, thefactor of relative skills is inconclusive and favorsneither group of employees.5.Economy and efficiency of operationsEmployer Vice President Jones testified that it ismore efficient and economical to use employeesrepresented by Laborers Local 925, CarpentersLocal 1361,and Operating Engineers Local 520.First,these employees are already on its payrolland a number of them are regular employees whohaveworked at other jobs of the Employer.Second,the Employer has trained its own employ-ees regarding its own procedures and equipment.Furthermore,the Employer asserts without con-tradiction that its employees represented by Labor-ersLocal 925 and Carpenters Local 1361 spendabout one-half hour per day transporting equip-ment and materials.Teamsters Business Representa-tiveBussen testified that if the work in disputewere assigned to employees represented by Team-sters Local 50 the Employer would be required topay for a minimum of 4 hours for the work. Fur-ther,Bussen indicated that if the work in disputewere assigned to employees represented by Team-stersLocal 50,theEmployerwould contactBussen,who would then locate a Teamsters Local50 member to perform the work.The Employercontends that its own laborers can perform workimmediately.Finally, the Employer contends without disputethat assignment of the disputed work to employeesrepresented by Teamsters Local 50 would requirethat some jobs now performed by one employee beperformed by more than one person.In this regard,Bussen admitted that,in some circumstances, to getwater for the job the Employer would have tosend an employee represented by Teamsters Local50 to drive the truck and an employee representedby Laborers Local 925 to load the water and cleanthe bucket.In addition,once materials were deliv-ered by truck, the employee represented by Team-sters Local 50 would no longer be responsible forthe materials and an employee represented by La-71borers Local 925 or Carpenters Local 1361 wouldbe required to assist.We find that the factor of economy and efficien-cy of operations favors the continued assignment ofthe work in dispute to employees of the Employerrepresented by Laborers Local 925, CarpentersLocal 1361,and Operating Engineers Local 520.ConclusionAfter considering all the relevant factors, weconclude that employees of the Employer repre-sented by Operating Engineers Local 520,LaborersLocal 925, and Carpenters Local 1361,respective-ly, are entitled to perform the work in dispute. Wereach this conclusion relying on Employer prefer-ence and past practice and economy and efficiencyof operations.In making this determination, we areawarding the work to employees represented byLaborers Local 925,Carpenters Local 1361, andOperatingEngineersLocal 520, not to thoseUnions or their members.The determination is lim-ited to the controversy that gave rise to this pro-ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1.Employees of Schnabel Foundation Co. repre-sented by Local 520, International Union of Oper-atingEngineers;Laborers InternationalUnion,Local 925;and Southern District Council of Car-pentersLocal 1361 are entitled to perform thework of transporting ice water to the jobsite,moving equipment and tools of the trade within thejobsite, and transporting miscellaneous equipmentand -materials by truck to and from the jobsite tothe extent that Schnabel Foundation Co. had as-signed those tasks to its employees,at the Employ-er's Chester,Illinois jobsite.2.Teamsters,Chauffeurs and Helpers, LocalUnion No.50, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, AFL-CIO is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Actto force Schnabel Foundation Co. to assign the dis-puted work to employees represented by it.3.Within 10 days from this date, TeamstersLocal Union No. 50 shall notify the Regional Di-rector for Region 14 in writing whether it will re-frain from forcing the Employer,by means pro-scribed by Section 8(b)(4)(D), to assign the disput-ed work in a manner inconsistent with this determi-nation.